 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   MALCOLM TANDY LAMON STROUD,                     Case No. 1:17-cv-01659-LJO-BAM (PC)
12                     Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS REGARDING
13          v.                                       DISMISSAL OF CERTAIN CLAIMS AND
                                                     DEFENDANTS
14   TED PRUITT, et al.,
                                                     (ECF No. 18)
15                     Defendants.
16

17          Plaintiff Malcolm Tandy Lamon Stroud (“Plaintiff”) is a state prisoner proceeding pro se

18   and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On May 10, 2019, the assigned Magistrate Judge screened Plaintiff’s first amended

22   complaint under 28 U.S.C. § 1915A, and found that it stated a cognizable claim for sexual abuse

23   in violation of the Eighth Amendment against Defendant Pruitt and a cognizable claim for

24   discrimination against Defendants Pruitt and Smith in violation of the Equal Protection Clause of

25   the Fourteenth Amendment, but failed to state any other cognizable claims against any other

26   defendants. Accordingly, the Magistrate Judge issued findings and recommendations that this

27   action proceed on Plaintiff’s first amended complaint against Defendant Pruitt for sexual abuse in

28   violation of the Eighth Amendment and against Defendants Pruitt and Smith for discrimination in
                                                     1
 1   violation of the Equal Protection Clause of the Fourteenth Amendment, and all other claims and

 2   defendants be dismissed from this action for failure to state a claim. (ECF No. 18.) The findings

 3   and recommendations were served on Plaintiff and contained notice that any objections were to

 4   be filed within fourteen (14) days after service. (Id. at 12.) No objections have been filed, and

 5   the deadline in which to do so has expired.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

 8   findings and recommendations to be supported by the record and by proper analysis.

 9          Accordingly, IT IS HEREBY ORDERED that:

10          1. The findings and recommendations issued on May 10, 2019, (ECF No. 18), are

11               adopted in full;

12          2. This action shall proceed on Plaintiff’s first amended complaint, filed July 27, 2018,

13               (ECF No. 17), against Defendant Pruitt for sexual abuse in violation of the Eighth

14               Amendment and against Defendants Pruitt and Smith for discrimination in violation of

15               the Equal Protection Clause of the Fourteenth Amendment;

16          3. All other claims and defendants are dismissed based on Plaintiff’s failure to state

17               claims upon which relief may be granted; and

18          4. This action is referred back to the assigned Magistrate Judge for further proceedings

19               consistent with this order.

20
     IT IS SO ORDERED.
21

22      Dated:     June 3, 2019                            /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

26
27

28
                                                      2
